



COURT OF APPEAL FOR ONTARIO

CITATION:
Adam v. Ledesma-Cadhit, 2021 ONCA 891

DATE: 20211213

DOCKET: C67828

Brown, Roberts and Zarnett JJ.A.

BETWEEN

Abudu Ibn Adam, May Hyacenth
    Abudu, Ibrahim A.C. Abudu (a minor by his litigation guardian, Abudu Ibn Adam),
    and The Estate of Aminatawalla Napoga Chidinma Abudu (by the litigation
    administrator, Abudu Ibn Adam)

Plaintiffs (Appellants)

and

Christine J. Ledesma-Cadhit,
GlaxoSmithKline Inc.
, Her Majesty the Queen in Right of Canada,
    Her Majesty the Queen in Right of Ontario

Defendants (
Respondent
)

Jasmine M. Ghosn, for the appellants

Randy C. Sutton, Kate Findlay and Justine
    Smith, for the respondent GlaxoSmithKline Inc.

Heard: June 28, 2021 by video conference

On appeal from the judgment of Justice Markus
    Koehnen of the Superior Court of Justice, dated December 10, 2019, with reasons
    reported at 2019 ONSC 7066.

COSTS ENDORSEMENT

[1]

We have reviewed the cost submissions filed by
    the parties. We do not accept the appellants submission that their appeal
    raised novel issues, which were in the public interest, with the result that
    there should be no award of costs of the appeal. The proceeding involved the
    application of well-established legal principles to the particular facts of the
    case.

[2]

The respondent successfully resisted the appeal
    and is entitled to costs. Although the respondent incurred partial indemnity
    costs in the amount of $54,584.14, in the circumstances it seeks an award of
    $30,000.

[3]

In our view, a fair and
    reasonable award of partial indemnity costs should be limited to the costs
    associated with time spent by the two senior lawyers on the appeal.
    Accordingly, the respondent is entitled to its partial indemnity costs from the
    appellants fixed in the amount of $25,000, inclusive of disbursements and
    applicable taxes.

David
    Brown J.A.

L.B.
    Roberts J.A.

B.
    Zarnett J.A.


